DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dion et al., US Pg. Pub. No. (2017/0261406) referred to hereinafter as Dion.
As per claim 1, Dion teaches a method for performing prognostics and health monitoring, the method comprises: detecting operational usage data for a line replaceable unit (LRU); aggregating the operational usage data with previous operational usage data during a period of time (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2); determining a total value for the aggregated operational usage data for the period of time (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2); generating a histogram to track the operational usage data, wherein the histogram comprises a plurality of buckets, each bucket corresponding to a range of values for the operational usage data (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2); and responsive to expiration of the period of time, adding a count to a bucket of the plurality of buckets corresponding to the total value for the aggregated operational data for the period of time (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 2, Dion teaches a method of claim 1, responsive to the expiry of each period of time, resetting the total value for the aggregated operational usage data for a subsequent period of time (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 3, Dion teaches a method of claim 1, wherein the operational usage data comprises voltage and current readings obtained from a current sensor coupled to the LRU (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 4, Dion teaches a method of claim 1, further comprising storing a time stamp for each period of time and corresponding aggregated operational usage data for each period of time (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 5, Dion teaches a method of claim 1, further comprising tracking a total energy value for the histogram over multiple periods of time; comparing the total energy value of the histogram to a histogram energy threshold (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2); responsive to the total energy value of the histogram exceeding the histogram energy threshold value, generating a subsequent histogram to continue tracking the operational usage data of the LRU; otherwise, continue monitoring the operational usage data of the LRU current histogram (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 6, Dion teaches a method of claim 5, further comprising storing a series of histograms for the LRU (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 7, Dion teaches a method of claim 6, further comprising comparing a corresponding bucket count in each corresponding histogram in the series of histograms to determine an abnormal condition (see at least abstract summary, Para 8, 10, 14, 20-22, 42, figs 1-2).

As per claim 8, Dion teaches a method of claim 7, further comprising generating an alarm based on comparing the corresponding bucket count in each corresponding histogram.
As per claims 9-16, the limitations of claims 9-6, are similar to the limitations of claims 1-8, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665